Exhibit 10.19

MODIFICATION NUMBER 1 TO AMENDMENT TO PARTNERSHIP
AGREEMENT OF LAUREL TECHNOLOGIES PARTNERSHIP

This Modification Number 1 to Amendment to Partnership Agreement of Laurel
Technologies Partnership (“Modification Number 1”) is dated as of December 30th,
 2005 (the “Effective Date”), and is by and between Laurel Technologies, Inc.,
now known as Sunburst Management, Inc., a Pennsylvania corporation (“Laurel”),
and DRS Systems Management Corporation, a Delaware corporation (“DRS”).

Laurel and DRS may also be referred to individually as a “Party” or collectively
as the “Parties.”

WHEREAS, by way of a Partnership Agreement dated December 13, 1993, the Parties
formed a Partnership for the Business and related activities necessary and
appropriate to effect the Business; and

WHEREAS, by Amendment to Partnership Agreement of Laurel Technologies
Partnership dated August 3, 1999 (the “Amendment”), the Parties agreed, inter
alia, to undertake activities and programs the income from which would not be
allocated in accordance with the Partnership Percentage Interest; and

WHEREAS, the Parties agree to further expand the concepts adopted in the
Amendment through this Modification Number 1.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for good and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Laurel and DRS hereby agree as follows:

1.                Section 1.2 is revised by adding 1.2(a)(1) as follows:
“Assigned Indirect Costs” shall mean the portion of those costs classified as
either Allocable Indirect Costs or Indirect Costs assigned to the DRS requested
services pursuant to mutual agreement between the Partnership and specifically
identified at Exhibit D as “DRS Requested Services.”

2.                A new Section 2.3 is added as follows:

2.3        DRS Requested Services

2.3.1     Should DRS request the use of Partnership services (e.g., labor and /
or facilities) for use on other DRS initiatives or projects not part of the
Partnership Business base (“DRS Requested Services”) which are not considered
Partnership Programs, DRS Allocated Programs or DRS Requested Programs but
related to administrative / engineering activities that may develop
manufacturing opportunities for the Partnership, DRS shall submit a written
notice to Laurel of its desire to do so at least seven (7) days prior to causing
the Partnership to commence work on such services. If, within seven (7) days
after receipt of such notice, Laurel does not deliver a written objection
thereto, which objection shall be limited to the designation of such service as
a DRS Requested Service (an “Objection”), it shall be so designated. If,
however, Laurel delivers a timely Objection to the designation of the service as
a DRS Requested Service, DRS, at its sole option, may (1) designate the service
as a New Partnership Program to be completed by the Partnership, (2) determine
that the service will not be undertaken by the Partnership, or (3) refer the
matter for dispute resolution as set forth in Section 4.3 of this Amendment;
provided, however, that the Partnership shall not undertake the service pending
resolution of the dispute.

2.3.2     All direct and indirect Costs incurred by the Partnership associated
with DRS Requested Services shall be reimbursed by DRS.

2.3.3     It is anticipated that all DRS Requested Services will have the
potential to have a follow-on manufacturing or hardware program. In the event
the Partnership is involved in the marketing or development effort related to
the DRS Requested


--------------------------------------------------------------------------------


Services, any follow-on manufacturing / hardware program will be a Partnership
Program. If the Partnership has no involvement in the marketing of the DRS
Requested Services, then it will be considered a DRS Allocated Program (external
customer) or a DRS Requested Program (internal customer). A specific example of
the application of this situation would arise if DRS C3 wins an award of
production through the efforts of its Center for Software Excellence from an
external customer, the production would be awarded to the Partnership through an
internal work order classified as a Partnership Program since the Partnership
was involved in the marketing effort.

2.3.4     Annual Review of Programs—Annually, representatives of each Partner
will review the current backlog of programs and DRS Requested Services performed
by the Partnership to ensure a balance of Partnership Programs, DRS Allocated
Programs, DRS Requested Programs and DRS Requested Services. The goal of the
Annual Review is to ensure that the Partnership will not be inhibited to earn a
market rate of return on its capital because of a reduction in manufacturing
capacity or the use of Partnership Assets (including management) which are
devoted to non-Partnership Programs. Both Parties agree that a balance of
programs be achieved to give DRS the ability to cost-effectively utilize the
Partnership’s capabilities on non-Partnership Programs without impairing the
financial viability of the Partnership as an investment. The specific process
will include either Partner representative initiating a communication to the
other Partner, DRS providing Laurel sufficient information necessary to conduct
a review within a timely fashion, and  meeting (in person or via electronic
means) to review the information and discuss any potential actions/changes. Any
actions or changes may be documented on Exhibits A–D hereto pursuant to
agreement of the Parties.

3.                A new Section 2.4 is added as follows:

2.4        DRS Asset Transfers

2.4.1     Should DRS request to transfer assets (e.g., property, manufacturing
equipment, equity interests) for use on programs (i.e., Partnership Program, DRS
Allocated Programs, DRS Requested Programs or DRS Requested Services), DRS shall
submit a written notice to Laurel of its desire to do so at least seven (7) days
prior to causing the Partnership to accept such a transfer. If, within seven
(7) days after receipt of such notice, Laurel does not deliver a written
objection thereto, which objection (“Objection”) shall be limited to the
designation of such transfer, it shall be so designated and assumed under the
Partnership. If, however, Laurel delivers a timely Objection to the designation
of the transfer, DRS, at its sole option, may (1) determine that the assets will
not be transferred to the Partnership, or (2) refer the matter for dispute
resolution as set forth in Section 4.3 of this Amendment; provided, however,
that the Partnership shall not assume the assets pending resolution of the
dispute.

2.4.2     All assets transferred by DRS into the Partnership not related to a
Partnership interest shall constitute a sale of assets to the Partnership. It is
the intention of the Parties to transfer assets into the Partnership at net book
value.

2


--------------------------------------------------------------------------------


4.                Exhibit “A” is revised as follows:

Partnership Programs

NORTHROP GRUMMAN

1.                       SAWCS ESS TEST

BAE

2.                       BAE—A3 MULTI-YEAR/ YEAR 3

3.                       BAE—A3 MULTI-YEAR/ YEAR 5 (FY05)

4.                       BAE—M88

5.                       BAE—AAV PROGRAM

6.                       BAE—BRADLEY RESET

7.                       BAE—SPARES/REPAIRS

8.                       BAE—A2 ODS FOLLOW ON

9.                       BAE—BRADLEY A3 FY04

10.                BAE—BFIST

11.                BAE/CMU - GLADIATOR

EDO RSS/MTECH

12.                EDO RSS—DMOD

13.                EDO RSS—DIFM PRODUCIBILITY

14.                EDO M. TECH.—BRU-55

15.                EDO M. TECH.—BRU-57

16.                EDO RSS—P3 AIP/BMUP

17.                EDO CCS—WARLOCK

GENERAL DYNAMICS

18.                M1 CABLES, SPARES

19.                JUNCTION BOXES

20.                STRYKER CABLES

21.                MISC CABLES

22.                GDLS/GDC4S—FCS

23.                GDLS/GDAS—MK46

24.                GDATP - MARION SICPS

25.                GDDS DMR

26.                GDDS CM200/CM300/CM400 KITS

27.                GDDS CSAR RADIO PROGRAM

28.                GDDS UOC CABLES, SERVERS, RACK & STACK

29.                GDC4S—DIRECT SALES

30.                GDC4S—SECOMP-I/DJC2/AOC/JTRS Cluster 5 PROGRAMS

31.                GD ELECTRIC BOAT—PANELS/CABLES

3


--------------------------------------------------------------------------------


ITT GILFILLAN

32.                ITT GILFILLAN—SPS-48E/ROAR/ATC/SWEDEN

MISCELLANEOUS:

33.                AEROJET—TOW 2B Program

34.                BOEING—P100 Cargo Door Assembly

35.                BOEING—767 GTTA Program

36.                CHS NON-WARRANTY REPAIRS / SPARES

37.                HARRIS HFX—CHS OTHER

38.                HONEYWELL-VOLTAGE REGULATOR

39.                H&R PARTS COMPANY—Spares

40.                INTELLIGENT OPTICAL SYSTEMS—DICAST® Program

41.                L3 COMMUNICATIONS—IPADS CABLES

42.                L3 COMMUNICATIONS—M270A1

43.                MIKROS—Engineering Services

44.                PIONEER INDUSTRIES—NON-UD SPARES SALE

45.                RADANT—ESA Beam Steering boxes

46.                SAIC—USMC RF MODULES

47.                SAIC—CSSA Program

48.                SARNOFF CCAs

49.                SENSYTECH—Spares/CCAs

50.                SIPPICAN—GENESIS products

51.                TAMSCO—R2 Program

52.                EFW—LAV C2

53.                RLW—SNAP2

54.                IBIS TEK—GLADIATOR

LOCKHEED MARTIN—Q-70

55.                LOCKHEED MARTIN Q70

56.                LOCKHEED MARTIN Q70 SPARES (EAGAN & CLEARWATER)

LOCKHEED MARTIN—OTHER

57.                LOCKHEED MARTIN—TTWCS

58.                LOCKHEED MARTIN—VLA

59.                LOCKHEED AEROPARTS

60.                LOCKHEED MARTIN VXX/VH-71/PRV

5.                Exhibit “B” is added as follows:

DRS Allocated Programs

4


--------------------------------------------------------------------------------


6.                Exhibit “C” is added as follows:

DRS Requested Programs

1.               SPS 67

2.               CHS-2/3

3.               FMC

4.               Link 11/16/22 products

5.               STE products

6.               Sting / STIR / MRR / SPS-67 radar programs

7.                Exhibit “D” is added as follows:

DRS Requested Services

1.               Facilities and general administration of DRS software
engineering            —Assigned Indirect Costs include, but are not limited to,
the following: (i) facilities rent charge based upon square footage occupied (to
cover base rent, heat, light, taxes and common area charges); (ii) out-of-pocket
expenses incurred on behalf of the staff working in the DRS software engineering
center at Johnstown; and (iii) agreed-upon allocation of indirect costs for
general administration.

DRS Asset Transfers

1.               DRSC (Wyndmoor) equipment related to board manufacturing line.

2.               DRSC (Wyndmoor) equipment related to communications equipment
manufacturing.

3.               DRSC (Wyndmoor) equipment related to radar manufacturing and
integration.

4.               SSS (Largo) equipment related to radar manufacturing.

5.               ESI (Gaithersburg) equipment related to prototype manufacturing
and testing.

Except as otherwise expressly stated herein, the terms and conditions of the
Amendment and Partnership Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed Modification Number 1 as of the
Effective Date.

SUNBURST MANAGEMENT, INC.

 

By:

/s/ KIM KUNKLE

 

Name:

KIM KUNKLE

 

Title:

President

 

Date:

6/6/06

 

DRS SYSTEMS MANAGEMENT CORPORATION:

 

By:

/s/ STEVE SCHORER

 

Name:

 STEVE SCHORER

 

Title:

 President

 

Date:

1/19/06

 

 

5


--------------------------------------------------------------------------------